                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                                 NO. 5:09-CR-00216-FL-2
                                   5:16-CV-00665-FL


UNITED STATES OF AMERICA                                  ORDER GRANTING
                                                          DEFENDANT’S MOTION TO
                                                          CONTINUE SENTENCING
  v.                                                      HEARING



HYSEN SHERIFI


           ORDER GRANTING DEFENDANT’S MOTION TO CONTINUE
                  DEFENDANT’S SENTENCING HEARING

       Upon motion by the defendant Hysen Sherifi, by and through court-

appointed counsel to continue the defendant’s re-sentencing hearing , it is hereby

ORDERED and DECIDED that the hearing on the defendant’s re-sentencing is

now scheduled for that term of criminal court commencing on May 18, 2021.

       ORDERED this       16th     day of   December,       2020.




                                               LOUISE WOOD FLANAGAN
                                               United States District Judge




        Case 5:09-cr-00216-FL Document 2355 Filed 12/16/20 Page 1 of 1
